Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 1 of 19 PageID #: 396




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

  ADVANCED CLUSTER SYSTEMS,                )
  INC.,                                    )
                                           )
                Plaintiff,                 )
                                           )
    v.                                     ) C.A. No. 19-2032-CFC
                                           )
  NVIDIA CORPORATION,                      )
                                           )
                Defendant.                 )


                      [PROPOSED] E-DISCOVERY ORDER
         Plaintiff Advanced Cluster Systems, Inc. (“Plaintiff”) and Defendant

 NVIDIA Corporation (“Defendant”) (collectively, the “Parties”), by and through

 their respective counsel, hereby stipulate and agree as follows with respect to this

 above-captioned lawsuit (the “Litigation”):

 1. General Provisions

           a. This Stipulation is intended to supersede the Court’s Default Standard

    for Discovery, Including Discovery of Electronically Stored Information (“ESI”).

    Nothing in this Stipulation is intended to waive any privileges or, except as

    specifically provided herein, to impose obligations different than those contained

    in the Federal Rules of Civil Procedure.




                                          -1-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 2 of 19 PageID #: 397




            b. Proportionality.       Parties will use reasonable, good faith and

    proportional efforts to preserve, identify and produce relevant information. 1 This

    includes identifying appropriate limits to discovery, including limits on

    custodians, identification of relevant subject matter, time periods for discovery

    and other parameters to limit and guide preservation and discovery issues. The

    Parties shall produce relevant, responsive, and non-privileged ESI within its

    possession, custody or control that is reasonably accessible and not unduly

    burdensome to locate and produce.

            c. The term “Producing Party” means any Party who produces, discloses

    or generates documents including ESI in the Litigation. The term “Receiving

    Party” means any Party who receives the documents produced, disclosed or

    generated in the Litigation.

            d. Preservation of Discoverable Information.

               (i) A party shall take reasonable and proportional steps to preserve

 discoverable information in the party's possession, custody or control.

               (ii) Absent a showing of good cause by the Receiving Party, the parties

 shall not be required to modify, on a going-forward basis, the procedures used by

 them in the ordinary course of business to back up and archive data; provided,


        1
         Information can originate in any form, including ESI and paper, and is not limited to
 information created or stored electronically.



                                              -2-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 3 of 19 PageID #: 398




 however, that the parties shall preserve the non-duplicative discoverable information

 currently in their possession, custody or control.

                (iii) Absent a showing of good cause by the requesting Party, the

 categories of ESI identified in Schedule A attached hereto need not be preserved or

 searched.

             e. Privilege.

                (i) The parties will confer on the nature, scope and timing of privilege

 logs for the case, including whether categories of information may be excluded from

 any logging requirements and whether alternatives to document-by-document logs

 can be exchanged.

                (ii) With respect to information generated after the filing of the

 complaint, parties are not required to include any such information in privilege logs.

                (iii) Activities undertaken in compliance with the duty to preserve

 information are protected from disclosure and discovery under Fed. R. Civ. P.

 26(b)(3)(A) and (B).

                (iv) Parties shall confer on an appropriate non-waiver order under Fed.

 R. Evid. 502 and include this language in a Protective Order. Until a non-waiver

 order is entered, information that contains privileged matter or attorney work product

 shall be immediately returned if such information appears on its face to have been




                                            -3-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 4 of 19 PageID #: 399




 inadvertently produced or if notice is provided within 30 days of inadvertent

 production.

 2. Service and Delivery of Discovery and Documents

          a. The Parties agree that discovery requests and responses shall be served

    on each other by email and that such email service will constitute effective

    service equivalent to hand delivery if directed to the designated email addresses:

        Party                              Designated Email Addresses

        Advanced Cluster Systems, Inc. ACSService@knobbe.com;
                                       kkeller@shawkeller.com

        NVIDIA Corporation                 nvidia-acs-dla@dlapiper.com

          b. The Parties further agree that only outside counsel for the Parties, as

    well as partners, associates, and employees of such counsel who are assigned to

    and reasonably necessary to assist such counsel in the Litigation will be included

    in the above email distribution addresses.

          c. The Parties will further use these designated email addresses for

    communication regarding the Litigation.

          d. A Producing Party may, at its election, serve documents via secure file

    transfer (e.g., over FTP) with password protection.

          e. In addition to the .PDF format, the Parties shall exchange copies of

    discovery requests in Microsoft Word format within a reasonable time.




                                          -4-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 5 of 19 PageID #: 400




           f. Documents that are filed with the Court shall be served on the other

    Parties as soon as practicable after filing.

 3. Disclosures of Discovery Sources. On August 17, 2020:

           a. Custodians. The parties shall cooperate to identify up to 8 custodians

    per party most likely to have discoverable information in their possession,

    custody or control, from the most likely to the least likely. The custodians shall

    be identified by name, title, role in the instant dispute, and the subject matter of

    the information. The Parties may jointly agree to modify this limit without the

    Court’s leave. The Court shall consider contested requests for additional or fewer

    custodians, upon showing a distinct need based on the size, complexity, and

    issues of this specific case.

           b. Non-custodial data sources. 2 Each party shall disclose a list of non-

    custodial data sources most likely to contain non-duplicative discoverable

    information for production consideration.

           c. Notice. The parties shall identify any issues relating to:




       2
          That is, a system or container that stores ESI, but over which an individual
 custodian does not organize, manage or maintain the ESI in the system or container
 (e.g., enterprise system or database).


                                            -5-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 6 of 19 PageID #: 401




              (i) Any ESI (by type, date, custodian, electronic system or other

 criteria) that a party asserts is not reasonably accessible under Fed. R. Civ. P.

 26(b)(2)(C)(i).

              (ii) Production of information subject to privacy protections, including

 information that may need to be produced from outside of the United States and

 subject to foreign laws.

          d. Absent a showing of good cause, follow-up discovery shall be limited

    to, a term of 6 years before the filing of the complaint, except that discovery

    related to asserted prior art or the conception and reduction to practice of the

    inventions claimed in any patent-in-suit shall not be so limited.

 4. Specific E-Discovery Issues.

          a. On-site inspection of electronic media. Such an inspection shall not

    be permitted absent a demonstration by the Requesting Party of specific need and

    good cause.

          b. Search methodology. Requests for Production shall apply to non-

    custodial data sources identified in accordance with paragraph 3(b) and ESI

    maintained by the custodians identified in accordance with paragraph 3(a). If the

    Producing Party elects to use search terms to locate potentially responsive ESI, it

    shall disclose the search terms and proposed time frame to the Requesting Party.

    Absent a showing of good cause, a Requesting Party may request no more than



                                          -6-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 7 of 19 PageID #: 402




    7 additional terms to be used in connection with the electronic search, and the

    parties will meet and confer regarding these additional terms.

           To obtain email, parties must propound specific email production

    requests. Email production requests shall only be propounded for specific issues,

    rather than general discovery of a product or business. Email production requests

    shall identify the custodian, search terms, and time frame. The parties shall

    cooperate to identify the proper custodians, proper search terms and proper

    timeframe. Each requesting party shall limit its email production requests to no

    more than eight custodians per producing party for all such requests. Each

    requesting party shall limit its email production requests to a total of seven search

    terms per custodian per party. The Parties may jointly agree to modify these

    limits without the Court’s leave. The Court shall consider contested requests for

    additional or fewer search terms, upon showing a distinct need based on the size,

    complexity, and issues of this specific case. Cost-shifting may be considered as

    part of any such request. Indiscriminate terms, such as the producing company’s

    name or its product name, are inappropriate unless combined with narrowing

    search criteria that sufficiently reduce the risk of overproduction. A conjunctive

    combination of multiple words or phrases (e.g., “computer” and “system”)

    narrows the search and shall count as a single search term. A disjunctive

    combination of multiple words or phrases (e.g., “computer” or “system”)



                                           -7-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 8 of 19 PageID #: 403




    broadens the search, and thus each word or phrase shall count as a separate search

    term unless they are variants of the same word or phrase. Use of narrowing search

    criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and

    shall be considered when determining whether to shift costs for disproportionate

    discovery. No Party is obligated to produce email until the Parties have come

    to an agreement on custodians and search terms as outlined in this Order.

          c. Format. The parties shall produce information in the following format:

    single page black and white Group IV TIFF images and associated multi-page

    text files with a standard delimited concordance format (DAT file) and Opticon

    (OPT file) format, including document breaks and page counts. The Producing

    Party may choose to produce in color, and the Receiving Party may request

    production in color in the event that production in color is reasonably necessary

    to understand the document and the Producing Party will exercise reasonable

    efforts to comply with such request. Documents originally produced in black and

    white and later reproduced in color in response to a request by the Receiving

    Party shall bear the same production number(s) as the originally produced

    document where practicable. A single multi-page document level text file shall

    be provided for each document, and the filename should match its respective

    TIFF image filename. A commercially-acceptable technology for optical

    character recognition (“OCR”) shall be used for all scanned, hard copy



                                          -8-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 9 of 19 PageID #: 404




    documents written in English or other Latin-character language. When possible,

    the text of native files should be extracted directly from the native file. Text files

    will not contain the redacted portions of the documents and OCR text files will

    be substituted instead of extracted text files for redacted documents.

          d. Native files. The only files that should be produced in native format

    are files not easily converted to image format, such as Excel and Access files.

    For documents that are produced as native files, the Producing Party shall

    endeavor to include in the set of TIFF images a slipsheet where the native file

    would otherwise have been produced indicating the production number of the

    native file or other document and the confidentiality designation. In addition,

    native files shall be produced using a name that bears the production number

    (e.g., ABC000002.xls). The Producing Party shall endeavor to indicate any

    confidentiality designation in the produced filename where possible and

    reasonable.      A Producing Party shall respond to reasonable requests that

    spreadsheets and other documents produced in TIFF format that are unintelligible

    or not readily usable be produced in another format, such as native format.

          e. The Parties shall produce e-mail attachments sequentially after the

    parent e-mail.

          f. Productions that contain foreign language documents shall be Unicode

    compliant.



                                           -9-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 10 of 19 PageID #: 405




              g. Metadata fields. Absent a showing of good cause, ESI productions

     need not include metadata, except that the following fields shall be included in

     the production if such fields exist and are reasonably available to the Producing

     Party:



                 Field Name                Field Description
                 BEGBATES                  Number stamped on first image page of
                                           document
                 ENDBATES                  Number stamped on last image page of
                                           document
                 BEGATTACH                 Number stamped on first image page of
                                           attachment(s)
                 ENDATTACH                 Number stamped on last image page of
                                           attachment(s)
                 CUSTODIAN                 Where applicable and available, identifies
                                           the individual (custodian) from whom the
                                           document originated
                 DE-DUPED                  Where applicable and available, identifies
                 CUSTODIAN                 all individuals other than the individual
                                           identified in the CUSTODIAN field
                                           whose files were de-duplicated but
                                           contained a copy of the document
                 FILENAME                  File name of an electronic document or
                                           attachment
                 NATIVEFILELINK            For documents produced as native file,
                                           link to that file
                 TEXTFILELINK              Link to text file produced with document
                                           or attachment
                 MD5HASH                   Identifies value of an electronic record
                                           that can be used for deduplication and
                                           authentication generated using the MD5
                                           hash algorithm




                                          -10-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 11 of 19 PageID #: 406




            Additionally, to the extent the Producing Party collects documents in a

  manner that preserves the below listed metadata fields, these fields shall be included

  in the production:

                   Field Name
                   DATECREATED
                   TIMECREATED
                   DATELASTMODIFIED
                   TIMELASTMODIFIED
                   FILE PATH
                   AUTHOR
                   FILE EXTENSION
                   FILESIZE

            Documents saved or created for the purpose of litigation (e.g., publicly

  available prior art, summary financial spreadsheets, etc.) need not include these

  fields.

            Additionally, the following fields shall be included in the production of any

  emails if such fields exist and are reasonably available to the Producing Party:

                   Field Name
                   EMAIL SUBJECT
                   FROM
                   TO
                   CC
                   BCC
                   DATE SENT
                   TIME SENT
                   DATE RECEIVED
                   TIME RECEIVED
                   DATE CREATED
                   DATE MODIFIED
                   ATTACHMENTID


                                             -11-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 12 of 19 PageID #: 407




               Field Name
               CONVERSATION INDEX
               GROUP IDENTIFIER
               PARENTID

           h. The Parties are not required to preserve metadata fields that are

     frequently updated in the ordinary course of business, such as last-opened dates.

           i. To facilitate production of ESI, a Producing Party may batch designate

     ESI produced pursuant to this agreement according to appropriate confidentiality

     designations under the Protective Order without justifying the confidentiality of

     the ESI on a document-by-document basis at the time of production. In the event

     that a Receiving Party challenges the confidentiality designation of any

     document, the Parties will follow the process set forth in the Protective Order for

     resolving such disputes.

  5. Discovery of Expert Materials

           a. The Parties agree to be bound by Federal Rule of Civil Procedure

     26(b)(4) as to discovery of expert materials.

           b. The Parties agree that no conversations or communications between or

     including any Party or its counsel and any testifying or non-testifying expert, or

     between or including any testifying expert and any non-testifying expert,

     including emails, written agreements, or correspondence, and notes or outlines

     pertaining thereto, whether drafted or occurring in connection with the Litigation

     or any prior or pending investigation, litigation, or proceeding (including inter


                                          -12-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 13 of 19 PageID #: 408




     partes review or reexamination proceedings before the USPTO), will be subject

     to discovery or examination at any deposition, hearing, or trial unless the

     conversations or communications are relied upon by a testifying expert in

     formulating his or her final report or any opinion in the Litigation.

           c. The Parties agree that all materials generated by any testifying expert

     are exempt from discovery, whether generated in connection with this Litigation

     or any prior or pending investigation, litigation, or proceeding (including inter

     partes review or reexamination proceedings before the USPTO) unless relied

     upon by a testifying expert in formulating his or her final report or any opinion

     in the Litigation. Testifying experts shall not be subject to discovery or

     examination at any deposition, hearing, or trial on any draft of their expert

     reports, declarations, and affidavits, nor notes or outlines pertaining thereto,

     whether drafted in connection with the Litigation or any prior or pending

     investigation, litigation, or proceeding (including inter partes review or

     reexamination proceedings before the USPTO).

           d. The Parties agree that discovery of materials provided to testifying

     experts, whether provided in connection with the Litigation or any prior or

     pending investigation, litigation, or proceeding (including inter partes review or

     reexamination proceedings before the USPTO), shall be limited to those

     materials, facts, non-testifying expert opinions, and other matters actually relied



                                           -13-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 14 of 19 PageID #: 409




     upon by the testifying expert in forming his or her final report or any opinion in

     the Litigation.

           e. Notwithstanding the above, the Parties shall identify the facts or data

     considered by the expert, and produce any documents relied upon by the expert,

     in forming the opinions set forth in his or her report, declaration, affidavit, and/or

     testimony. Furthermore, nothing in this agreement is intended to restrict

     discovery relating to: (a) the compensation paid to an expert; and (b) any

     communications with counsel to the extent relied upon by, the expert.

           f. Non-testifying experts shall not be subject to discovery, except to the

     extent a testifying expert is relying on the work or opinions of a non-testifying

     expert in formulating his or her final report or any opinion in the Litigation.

     Where a testifying expert is relying on the work or opinions of a non-testifying

     expert, discovery can be taken from the non-testifying expert with the same

     limitations that apply to testifying experts, but discovery shall be limited to the

     information provided to the testifying expert that the testifying expert is relying

     on in formulating his or her final report or any opinion in the Litigation and the

     basis for such information. To the extent a Party has a good-faith basis to

     subpoena a non-testifying expert in his or her personal capacity to obtain

     information that is not based on work performed in conjunction with the

     Litigation (e.g., to the extent such an expert is believed to be a source or custodian



                                            -14-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 15 of 19 PageID #: 410




     of prior art), the Parties agree to meet and confer prior to any application for said

     subpoena.

  6. Documents Received In Response to a Subpoena

           a. Any Party who receives documents from a third party pursuant to a

     subpoena shall re-produce those documents to the other Parties within 3 business

     days. The Parties agree that they shall make reasonable efforts to re-produce such

     third-Party materials in fewer than 3 business days when necessary, such as, for

     example, in the event such documents may be used in a deposition. Where re-

     production of the documents within 3 business days is not feasible, the Party who

     received the documents shall provide prompt notice to the other Parties and the

     issue will be resolved on a case-by-case basis.

  7. Non-Confidential Versions of Certain Documents

           a. Counsel for a Party may request permission to provide a redacted

     version of a confidential submission from another Party to individuals outside the

     protective order. The other Parties shall endeavor to respond in a reasonably

     timely fashion to such requests.

  8. Verifications

        The Parties will meet and confer regarding the timing of service of

  verifications of interrogatory responses. Absent an agreement regarding timing of

  service, no later than 30 days prior to close of fact discovery the parties will serve



                                           -15-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 16 of 19 PageID #: 411




  verifications to interrogatory responses served to date. The parties will serve

  verifications of any later served interrogatory responses on the same day the

  responses are served.

  9. Modification of This Stipulation

        This stipulation may be modified by order of the Court or by the Parties’

  written agreement.

  Date: March 27, 2020

   /s/ Karen E. Keller                    /s/ Denise S. Kraft
   Karen E. Keller (No. 4489)             Denise S. Kraft (DE Bar No. 2778)
   SHAW KELLER LLP                        Brian A. Biggs (DE Bar No. 5591)
   I.M. Pei Building                      Erin E. Larson (DE Bar No. 6616)
   1105 N. Market Street, 12th Floor      DLA PIPER LLP (US)
   Wilmington, DE 19801                   1201 North Market Street, Suite 2100
   (302) 298-0700                         Wilmington, DE 19801-1147
   kkeller@shawkeller.com                 denise.kraft@dlapiper.com
                                          brian.biggs@dlapiper.com
   Jon W. Gurka (Pro Hac Vice)            erin.larson@dlapiper.com
   Brian Claassen (Pro Hac Vice)
   Cheryl Burgess (Pro Hac Vice)          Mark Fowler (Pro Hac Vice)
   James F. Smith (Pro Hac Vice)          Clayton Thompson (Pro Hac Vice)
   KNOBBE, MARTENS, OLSON & BEAR,         Jake Zolotorev (Pro Hac Vice)
   LLP                                    Carrie Williamson (Pro Hac Vice)
   2040 Main Street, 14th Floor           Asa Wynn-Grant (Pro Hac Vice)
   Irvine, CA 92614                       DLA PIPER LLP (US)
   (949) 760 0404                         2000 University Avenue
   jon.gurka@knobbe.com                   East Palo Alto, CA 94303-2214
   brian.claassen @knobbe.com             mark.fowler@dlapiper.com
   cheryl.burgess @knobbe.com             clayton.thompson@dlapiper.com
   james.smith@knobbe.com                 jake.zolotorev@dlapiper.com
                                          carrie.williamson@dlapiper.com
   Attorneys for Plaintiff                asa.wynn-grant@dlapiper.com
   Advanced Cluster Systems, Inc.


                                        -16-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 17 of 19 PageID #: 412




                                         Attorneys for Defendant
                                         NVDIA Corporation




  SO ORDERED this ______ day of ________, 2020


                                               Honorable Colm F. Connolly
                                             United States District Court Judge




                                      -17-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 18 of 19 PageID #: 413




                                    SCHEDULE A

  1.    Deleted, slack, fragmented, or other data only accessible by forensics.

  2.    Random access memory (RAM), temporary files, or other ephemeral data that

  are difficult to preserve without disabling the operating system.

  3.    On-line access data such as temporary Internet files, history, cache, cookies,

  and the like.

  4.    Data in metadata fields that are frequently updated automatically, such as last-

  opened dates.

  5.    Back-up data that are substantially duplicative of data that are more accessible

  elsewhere.

  6.    Voice and text messages and mobile devices.

  7.    Instant messages that are not ordinarily printed or maintained in a server

  dedicated to instant messaging.

  8.    Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g.,

  iPhone and Blackberry devices), provided that a copy of such mail is routinely saved

  elsewhere.

  9.    Other electronic data stored on a mobile device, such as calendar or contact

  data or notes, provided that a copy of such information is routinely saved elsewhere.

  10.   Logs of calls made from mobile devices.

  11.   Server, system or network logs.



                                           -18-
Case 1:19-cv-02032-CFC-CJB Document 25 Filed 03/27/20 Page 19 of 19 PageID #: 414




  12.   Electronic data temporarily stored by laboratory equipment or attached

  electronic equipment, provided that such data is not ordinarily preserved as part of a

  laboratory report.

  13.   Data remaining from systems no longer in use that is unintelligible on the

  systems in use.

  14.   Social media or web based communications.




                                           -19-
